Citation Nr: 1342510	
Decision Date: 12/23/13    Archive Date: 12/31/13

DOCKET NO.  05-20 881	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for hyperglycemia, claimed as diabetes mellitus, type II.

3.  Entitlement to service connection for hepatitis B and hepatitis C.

4.  Entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for the postoperative residuals of lumbar disc disease.


REPRESENTATION

Appellant represented by:	David L. Huffman, Attorney



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. J. Houbeck, Counsel


INTRODUCTION

The Veteran had active military service from March 1969 to July 1970.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  Jurisdiction of these matters is with the RO in Newark, New Jersey.

In March 2008, the Veteran testified during a hearing before RO personnel: a transcript of that hearing is associated with the claims file.

In April 2010, the Board remanded this matter to the RO to obtain clarification regarding as to whether he still wanted a Travel Board hearing.  In a May 2010 letter, the RO requested a response from the Veteran and his attorney within 30 days, otherwise his request for a Travel Board hearing would be deemed withdrawn. No response was received from the Veteran or his attorney.  In a November 2010 determination, the Board reopened the Veteran's psychiatric disorder claim, finding that new and material evidence had been submitted since the last final decision in the matter.  All claims again were remanded for further development.  The issues again are before the Board. 

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


REMAND

A veteran has a right to request a hearing before the issuance of a Board decision.  Bernard v. Brown, 4 Vet. App. 384, 393 (1993) (citing 38 U.S.C.A. § 7104(a) (West 1991)); 38 C.F.R. §§ 3.103(a) and (c), 19.9, 19.25, 20.704 (2013).  In this case, the Veteran properly requested a hearing before a Veterans Law Judge at his local RO in a November 2013 response to a November 2013 letter from the Board notifying the Veteran of his right to have such a hearing.  Accordingly, the Veteran should be afforded a hearing before the Board as requested.

Accordingly, the case is REMANDED for the following action:

The RO should make arrangements to schedule the Veteran for a hearing before the Board at the RO (Travel Board) for the four issues on appeal, after which the case should be returned to the Board.

The Veteran has the right to submit additional evidence and argument on this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



